                            20-mj-3090-Louis
     YR
Case 1:20-mj-03090-LFL Document 1 Entered on FLSD Docket 07/08/2020 Page 1 of 8
Jul 7, 2020

        Miami
Case 1:20-mj-03090-LFL Document 1 Entered on FLSD Docket 07/08/2020 Page 2 of 8
Case 1:20-mj-03090-LFL Document 1 Entered on FLSD Docket 07/08/2020 Page 3 of 8
Case 1:20-mj-03090-LFL Document 1 Entered on FLSD Docket 07/08/2020 Page 4 of 8
Case 1:20-mj-03090-LFL Document 1 Entered on FLSD Docket 07/08/2020 Page 5 of 8
Case 1:20-mj-03090-LFL Document 1 Entered on FLSD Docket 07/08/2020 Page 6 of 8
Case 1:20-mj-03090-LFL Document 1 Entered on FLSD Docket 07/08/2020 Page 7 of 8
Case 1:20-mj-03090-LFL Document 1 Entered on FLSD Docket 07/08/2020 Page 8 of 8
